DETAILED ACTION

Status of Claims
Claims 1 – 22 were previously pending and subject to a final office action mailed 07/23/2020. Claims 1 – 3, 5 – 10, 12 – 14, & 16 – 21 were amended and claims 4 & 15 were cancelled in a reply filed 10/20/2020. Claims 1 – 3, 5 – 14, & 16 – 22 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 10/20/2020 has been entered.

Response to Arguments
Applicant initially argues, with respect to the previous rejection under 35 USC 101, that “like the patent eligible claims in Finjan, representative claim 1 recites specific steps that accomplish a result that realizes an improvement in logistics technologies” because “claim 1 recites specific elements to accomplish these benefits and improvements, namely, retrieving the following data from the carrier entity via the API associated with the carrier entity: the base pricing data, the real-time or near-real-time data representative of the set of operation conditions associated with the carrier entity, and the set of dynamic pricing rules. Therefore, the shipper entity has the benefit of accounting for the real-time or near-real-time data as well as the set of dynamic pricing rules in selecting the carrier entity. Additionally, by compiling data indicating a rate at 

Examiner respectfully disagrees, and notes that the claims in Finjan recite steps that amount to an improvement in the functionality of a computing system – whereas Applicant’s instant claims are directed to an improvement to the recited abstract idea i.e., generating a shipping quote. For example, nothing in the claims precludes the steps of the generation of a shipping quote from being performed in a commercial transaction (e.g., sales activities or behaviors and business relations). In contrast to the instant claims, the behavior-based virus scan in Finjan constitutes an improvement in computer functionality because the security profile method of identifying suspicious code allows the system to compile and use newly generated data about potential threats posed by an executable file before it is downloaded, and attaching a security profile that identifies suspicious code within the executable file. Furthermore, the claims in Finjan recited specific steps of how the desired result was accomplished. The Court held that the claims in Finjan were “directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large,” because the steps “new kind of file that enables a computer security system to do things it could not do before. The security profile approach allows access to be tailored for different users and ensures that threats are identified before a file reaches a user’s computer.” In contrast to Finjan, the instant claims are not directed to an improvement in the functionality of a computing device or any other technology. For example, as per Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks (i.e., providing a shipping quote to a customer) for which a computer is used in its ordinary capacity.” Examiner notes that the limitations directed to the use of an API to retrieve data are directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘receiving or transmitting data over a network’), and also amounts to generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)) and is therefore not indicative of an improvement to the functionality of a computing device or any other technology. The instant claims recite a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. Accordingly, the claim recites an abstract idea – and are not directed to a non-abstract improvement in computer functionality as are the claims in Finjan.

Applicant next argues that “the claims of the present application recite "significantly more" than any alleged abstract idea” because, “similar to the usage of the video camera of claim 2 in Example 36, the collection and use of real-time (or near-real-time) data to calculate dynamic pricing rates and facilitate shipping agreements was not well-understood, routine, or conventional activity to those in the field of logistics,” and that “the systems and methods are necessarily rooted in computer technology in order to overcome a problem specifically arising in computer networks” because “the systems and methods incorporate computer networks and API calls that enable communications among shipper entities, the dynamic pricing module, and carrier entities, among other entities and components.”

Examiner respectfully disagrees, and notes that whether the claims recite well-understood, routine, or conventional activity is not a stand-alone test for patent eligibility. As explained above, the claims recite an abstract idea, and furthermore, could be performed entirely without any computing devices by humans. Therefore, the claims are not rooted in computer technology as the claims of claim 2 in Example 36 and DDR. 

Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 5 – 14, & 16 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a request for a shipping quote,” “determining… a base pricing rate,” “determining… from real-time or near-real-time data representative of a set of operating conditions associated with the at least one carrier entity, an available capacity of the at least one carrier entity,” “determining… a dynamic pricing rule relevant to the shipping job and based on the available capacity associated with the origin location,” “calculating, based on the base pricing rate and the pricing adjustment indicated by the dynamic pricing rule, a dynamic pricing rate,” “sending the dynamic pricing rate,” and “compiling data indicating a rate at which the dynamic pricing rule is triggered, wherein the carrier entity automatically adjusts the pricing adjustment indicated by the dynamic pricing rule based on the rate at which the dynamic pricing rule is triggered.”
	
2A Prong 1: The limitations of “receiving… a request for a shipping quote,” “determining… a base pricing rate,” “determining… from real-time or near-real-time data representative of a set of operating conditions associated with the at least one carrier 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “computer,” “processor,” “server,” “transceiver,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The elements of “receiving, from a shipper entity via a network connection, a request,” “retrieving, from a carrier entity via an application programming interface (API) associated with the carrier entity, (i) base pricing data of the carrier entity, (ii) real-time or near-real-time data representative of a set of operation conditions associated with the carrier entity, and (iii) a set of dynamic 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “computer,” “processor,” “server,” “transceiver,” and “memory” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional elements of “shipments,” “physical goods,” “origin,” and “carrier entity” in the claims are recited at a high level of generality and merely limit the field of use to the shipping industry.  The insignificant extra-solution activity of “receiving, from a shipper entity via a network connection, a request,” “accessing base pricing data of at least one carrier entity,” and “sending, via the network connection, the dynamic pricing rate,” is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘receiving or transmitting data over a network,’ ‘Electronic recordkeeping,” & “Storing and retrieving information in memory”). There is no indication that the combination of elements, taken both individually and as an ordered 

Furthermore, dependent claims 2 – 3, 5 – 11, 13 – 14, & 16 – 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “server” and “transceiver” in the dependent claims are recited at a high level of generality and perform generic computer functions routinely used in computer environments. The additional elements of “retrieving the pricing rule data from the at least one carrier entity via an application programming interface (API)” and “generating a dashboard interface” are merely generally linking the judicial exception to a particular technological environment (see MPEP § 2106.05(h)). The additional elements of “carrier entity” and “shipper entity” in dependent claims are recited at a high level of generality and merely limit the field of use of the abstract idea to the field of shipping. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea generically-recited computing devices, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 7, 9 – 14, 16 – 18, & 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stowe (US 20140279657 A1), in view of Clayton (US 20080312994 A1), in view of Serjeantson et al. (US 20170109696 A1), in view of McDevitt (US 20150278864 A1).

As per Claim 1, Stowe discloses a computer-implemented method ([0012]) of dynamically adjusting pricing associated with shipments, the method comprising:

• receiving, from a shipper entity via a network connection (Fig. 1, [0018, & [0023], noting a communication network for implementing the method), a request for a shipping quote related to a shipping job involving the transportation of physical goods from an origin location, the request for the shipping quote indicating a set of parameters for the shipping job (See [0009], [0039], noting a “shipper selection system” for a “user (e.g., a large volume shipper or any shipper) desiring to determine shipping costs.” As per [0055], the user enters “parameters may be provided by a user, who is enquiring about the shipment cost for a particular package or a particular type of service.” As per at least [0046] – [0047] & [0050], the goods are transported from a “given origin of shipment” and as per [0055] – [0056], the shipping jobs have a parameter including “a shipment origin.”);

Regarding the following limitation, 

• retrieving, from a carrier entity via an application programming interface (API) associated with the carrier entity, (i) base pricing data of the carrier entity, (ii) real-time or near-real-time data representative of a set of operation conditions associated with the carrier entity, and (iii) a set of dynamic pricing rules,

Stowe, in the abstract, [0046], & [0050], discloses retrieving a set of dynamic pricing rules for a carrier entity and base price information. As per [0045], [0047], [0051], [0054], [0056], & [0064] – [0065], Stowe discloses retrieving operation conditions information such as “idiosyncrasies of the shipping service provider” and operations details, such as a carrier’s “resources in a given geographic area” or whether the carrier is “ready to deliver the shipment to the particular place,” which are interpreted as real-time or near-real-time data representative of a set of operation conditions associated with the carrier entity.  To the extent to which Stowe does not appear to explicitly disclose using an API to retrieve multiple pieces of pricing information from a carrier entity, Clayton teaches this element. For example, Clayton, in [0051] – [0052], [0054], teaches using an application programming interface to “integrate with or operatively couple to remote systems” to receive multiple pieces of pricing data which, as per [0051], [0059], & [0077], includes “rules 113,” “real time data,” and “pricing data.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the API as in Clayton in the pricing data retrieval of Stowe with the motivation to allow for communications between the pricing platform and the remote systems and applications, as evidenced by Clayton ([0052]).

Stowe further discloses:

	• determining, by a computer processor based on the base pricing data and the set of parameters for the shipping job, a base pricing rate for the carrier entity to fulfill the shipping job (See [0050], noting determining “details, for example, base charge” of a shipping service provider. Also see [0046], noting determining a “base charge of the 

Regarding the following limitations, Stowe, in [0056], discloses an adjusted shipping rate because a “shipping service provider may have more resources in a given geographic area,” and in [0065], further discloses that “the shipping cost details of a shipping service provider may be different from another shipping service provider because of different resources,” which highly suggests, but does not appear to explicitly disclose a rate adjustment based on available capacity, however Serjeantson teaches this: 

• determining, by the computer processor from the real-time or near-real-time data representative of the set of operating conditions associated with the carrier entity, an available capacity of the carrier entity associated with the origin location (See at least [0015] – [0016] & esp. [0021], noting determining a real-time available capacity of a carrier while the carrier is en route, using space information “based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points,”  utilizing “volume sensors within the vehicle to determine available space,” or “determined by volumetric cameras, depth sensors or positions sensor within the vehicle to determine the amount of space that has been utilized.” Also see Fig. 3, step 304 & [0029], noting that “the capacity of the vehicle is determined (304) by load estimation from pallet or package sizes (320) or vehicle sensors on the interior of the 

Regarding the limitation “determining, by the computer processor, a dynamic pricing rule of the set of dynamic pricing rules relevant to the shipping job and based on the available capacity associated with the origin location, the dynamic pricing rule indicating a pricing adjustment to the base pricing rate,” 

Stowe discloses determining a dynamic pricing rule of the set of dynamic pricing rules relevant to the shipping job, the dynamic pricing rule indicating a pricing adjustment to the base pricing rate in at least [0046] – [0048], [0051], & [0056], noting determining a “base rate, different surcharge rate, or different service charge rate for shipping. The shipping cost rules are predefined by the one or more shipping service providers. Further, one shipping service provider may charge additional charge or cost if distance between the origin and destination is greater than a threshold.” Also see [0057], [0062], & [0071], noting determining various job-specific discounts and “shipping cost rules and contracts rules detailing base rates and rate adjustment rules” to be applied to the base rate.

To the extent to which Stowe does not appear to explicitly disclose wherein the dynamic pricing rule is based on the available capacity associated with the origin location, Serjeantson, in [0021], teaches “a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload ( LTL) boxes and pallets,” in which “the more space available on the truck 202 the greater the discount.” Serjeantson, in [0029], further teaches wherein “discounts for the customers are determined (308) based upon features such as vehicle capacity” and “package size” for items to potentially be picked up at the shipment origin location.



Stowe further discloses:

	• calculating, by the computer processor based on the base pricing rate and the pricing adjustment indicated by the dynamic pricing rule, a dynamic pricing rate for the carrier entity to fulfill the shipping job (See at least [0058], noting “The calculating module 212 is configured to utilize the idiosyncrasies {i.e., the additional surcharges, additional charges, discounts, etc.} of the shipping service provider, and calculate the shipping charge for the package to be shipped.” Also see [0072], “the calculated shipping costs are based upon the determined parameters, retrieved shipping cost rules, and retrieved contract rules.”); 

	• sending, via the network connection, the dynamic pricing rate to the shipper entity (See [0060], noting “calculating module 212 is further configured to display the one or more shipping cost to the user.” Also see [0061], “The calculating module 212 may further display details of the shipping cost for each of the shipping service provider. For example, the total shipping cost for a particular shipping service provider may include base charge, service charge, oversize charge, insurance charge, cash on delivery (COD) charge, residential area charge, delivery area surcharge, remote area surcharge, Saturday delivery charge” to the inquiring shipper entity.).



	• compiling data indicating a rate at which the dynamic pricing rule is triggered, wherein the carrier entity automatically adjusts the pricing adjustment indicated by the dynamic pricing rule based on the rate at which the dynamic pricing rule is triggered (See at least [0029] – [0030], [0033], [0062], [0068], [0070], & claim 11 of McDevitt, which describes compiling “real-time data per a certain amount of time” pertaining to a promotion to determine a “success rate” (i.e., the number of discounts triggered during a promotion period), and adjusting an amount of a discount once the “success rate” reaches a threshold number.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pricing adjustment based on the rate at which the dynamic pricing rule is triggered as in McDevitt in the shipping price determination method of Stowe / Clayton / Serjeantson with the motivation to determine the best price adjustment to maximize profits, as evidenced by McDevitt ([0030]).

As per claim 12, see the above relevant rejection of claim 1. In addition, Stowe discloses a server ([0033] & [0035] – [0040]) configured to dynamically adjust pricing associated with shipments, comprising: a transceiver configured to communicate data via at least one network connection (Fig. 1 & [0031] – [0034] & [0077]); a memory ([0027], [0033], [0039], [0043], [0052], [0081], & [0083]) configured to store base pricing data associated with a set of carrier entities; a dynamic pricing module ([0009], Fig. 2, [0030], [0043], [0058], & [0060], pricing module) executed by a processor ([0043], & [0080] – [0083]) in communication with the transceiver and the memory.

As per claims 2 & 13, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 1 & 12 as stated above. Stowe additionally discloses:



As per claims 3 & 14, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 1 & 12 as stated above. Stowe additionally discloses:

	• retrieving, from the carrier entity, pricing rule data representative of an aspect of current operations of the carrier entity (See [0046], noting “the shipping cost rules may be automatically retrieved by the profile module 202 from a shipping service provider proprietary system.” Also see [0047], “if distance between the origin of shipment and destination of the shipment is greater than a threshold, the shipping service provider may have additional cost. Further, some locations may have difficult pickup or delivery, 

	• determining, further based on the pricing rule data, the dynamic pricing rule relevant to the shipping job (See at least [0046] – [0048], & [0056], noting a “base rate, different surcharge rate, or different service charge rate for shipping. The shipping cost rules are predefined by the one or more shipping service providers. Further, one shipping service provider may charge additional charge or cost if distance between the origin and destination is greater than a threshold, while another shipping service provider may not have any separate cost based on distance, but only based upon the package type.” Also see “[0057] a particular shipping service provider may provide 

As per claims 5 & 16, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 1 & 12 as stated above. Stowe additionally discloses:

	• locally identifying at least one current condition (See at least [0051] “if a particular shipping service provider does not pick the shipment from a particular place, but is ready to deliver the shipment to the particular place, then the profile module 202 may associate such unique combination with ‘service not available at the given location’. Further, if the shipping service provider charges more from pick-up and delivery to a particular place, then these idiosyncrasies may be associated with that combination of the pick-up and delivery places.” Also see [0054], noting “exceptions to some of the locations for his services, or he may provide some further idiosyncrasies regarding particular service charges to be added for particular packages or particular locations.” Also see [0057], “a particular shipping service provider may provide discount for a particular type of package for a particular destination. Furthermore, a particular shipping service provider may provide discount if number of packages required to be shipped are greater than a threshold and these packages are to be shipped to a particular destination. For example, a shipping service provider may offer twenty percent discount if the shipper is shipping forty-pound boxes to Utah.”); and

• determining, further based on the at least one current condition, the dynamic pricing rule of the set of dynamic pricing rules relevant to the shipping job (See at least [0046] – [0048], & [0056], noting a “base rate, different surcharge rate, or different service charge rate for shipping. The shipping cost rules are predefined by the one or more shipping service providers. Further, one shipping service provider may charge additional charge or cost if distance between the origin and destination is greater than a 

As per claims 6 & 17, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 1 & 12 as stated above. Stowe additionally discloses:

• retrieving, from the carrier entity, pricing rule data representative of an aspect of current operations of the carrier entity (See [0046], noting “the shipping cost rules may be automatically retrieved by the profile module 202 from a shipping service provider proprietary system.” Also see [0047], “if distance between the origin of shipment and destination of the shipment is greater than a threshold, the shipping service provider may have additional cost. Further, some locations may have difficult pickup or delivery, access restrictions, limited mode of access, tolls (e.g., by ferry), etc. and hence may have higher shipping cost. Further, shipping charges may also be dependent upon characteristics of the individual package, e.g., dimensions (length, width, height), circumference in one or more dimensions, weight, type of packaging, type of contents (e.g., printed material, hazardous material), special handling requirements (e.g., fragile), insurance, speed of delivery (e.g., overnight or bulk mail), and so forth. Further, the package-related expenses may vary with the pick-up and/or delivery locations. The shipping cost rules may further include idiosyncrasies of the shipping service provider. The shipping service provider may provide exception for operation in given areas or addresses. For example, a particular shipping service provider may charge extra for delivery of shipments in a particular area.” Also see [0051], “if the shipping service provider charges more from pick-up and delivery to a particular place, then these idiosyncrasies may be associated with that combination of the pick-up and delivery 

	• locally identifying at least one current condition (See at least [0051] “if a particular shipping service provider does not pick the shipment from a particular place, but is ready to deliver the shipment to the particular place, then the profile module 202 may associate such unique combination with ‘service not available at the given location’. Further, if the shipping service provider charges more from pick-up and delivery to a particular place, then these idiosyncrasies may be associated with that combination of the pick-up and delivery places.” Also see [0054], noting “exceptions to some of the locations for his services, or he may provide some further idiosyncrasies regarding particular service charges to be added for particular packages or particular locations.” Also see [0057], “a particular shipping service provider may provide discount for a particular type of package for a particular destination. Furthermore, a particular shipping service provider may provide discount if number of packages required to be shipped are greater than a threshold and these packages are to be shipped to a particular destination. For example, a shipping service provider may offer twenty percent discount if the shipper is shipping forty-pound boxes to Utah.”); and

• determining, further based on the pricing rule data and the at least one current condition, the dynamic pricing rule of the set of dynamic pricing rules relevant to the shipping job (See at least [0046] – [0048], & [0056], noting a “base rate, different surcharge rate, or different service charge rate for shipping. The shipping cost rules are predefined by the one or more shipping service providers. Further, one shipping service 

As per claims 7 & 18, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 1 & 12 as stated above. Stowe additionally discloses:

• compiling the data further indicating at least one of the dynamic pricing rule and the dynamic pricing rate (See at least [0039] & [0052], [0059], & [0065], noting compiling and storing shipping cost rule information in enterprise database 160.); and

	• enabling the carrier entity to access the compiled data (See at least [0065] – [0067], noting that the carrier can access the stored rules and perform rule edits and changes using “the profile module 202.”).

As per claims 9 & 20, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 7 & 18 as stated above. Stowe additionally discloses:

• receiving, from the carrier entity, a modification to the dynamic pricing rule; and modifying the dynamic pricing rule according to the modification (See at least [0014] & [0049], noting that “profile module 202 may further enable the shipping service provider to edit the rating method or rating type associated with a particular shipping service.” Also see [0054], noting that “The shipping service provider may utilize the update module 204 to update or change his shipping services cost or geographic operations details. The update module 204 may associate change desired by the shipping service 

As per Claims 10 & 21, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 1 & 12. Regarding the following limitations, Stowe does not appear to explicitly disclose, however Clayton does teach: 

• analyzing the compiled data; and automatically at least one of: (i) adjusting the dynamic pricing rule based on the analysis of the compiled data and 

• (ii) generating a new dynamic pricing {plan} (See [0074], noting analyzing “historical pricing data 118 to set parameters 114 as to price planning for a future period.” As per [0075], adjustable pricing parameters include “pricing rules.” Also see [0076], which describes that the results of data analysis indicate “indicates that the enterprise is, in fact, 20% behind the sales goal,” and as per [0077], the compiled “pricing data, data relating to an impact of price on demand, data relating to an impact of supply on price” is analyzed to create a new pricing plan, as per Fig. 21 & [0115] – [0120], which describe that after data analysis, a new pricing plan is automatically created and “published” i.e., implemented. Thus, a new dynamic pricing plan is generated as a result of the compiled pricing data analysis.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “dynamic pricing rule” of Stowe, for the “dynamic pricing plan” of Clayton. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claims 11 & 22, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 1 & 12 as stated above. Stowe additionally discloses:

• receiving, from the shipper entity via the network connection, a selection to create a shipping agreement for the shipping job according to the dynamic pricing rate (See at least [0062] & [0073], Fig. 4, Step 412, noting receiving a selection for a particular shipping provider service based on the calculated shipping cost.).

Claims 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stowe / Clayton / Serjeantson / McDevitt, in further view of Petersen (US 20190180235 A1).

As per Claims 8 & 19, Stowe / Clayton / Serjeantson / McDevitt discloses the limitations of claims 7 & 18. Regarding the limitations, 

• generating a dashboard interface that indicates at least a portion of the compiled data; and enabling the carrier entity to access the dashboard interface, Stowe, in [0065] – [0067], discloses that a carrier can access its pricing rules and perform pricing rule edits using “profile module 202” which, as per [0040], is an interface provided to system users for requesting various services. Stowe does not appear to explicitly disclose wherein the interface is a “dashboard interface,” however Petersen teaches that the interface is an “online dashboard” which provides access to “information about shipments” in [0018].

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Petersen in the invention of Stowe / Clayton / Serjeantson / McDevitt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uenishi et al. (US 20160125323 A1) (see, e.g., [0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
March 22, 2021